Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 2/2/2021 has been entered.

Response to Arguments
The scope of the independent claim 1 was in fact changed due to the amendment. Thus, the change of scope necessitated a new rejection. Applicant’s arguments with regard to the amendment have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13, the claim recites the limitation “the off angle” in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160247910) in view of Fujiwara (US 20130105889).

Regarding claim 1. Suzuki discloses A method of manufacturing a silicon carbide semiconductor device [0051], the method, comprising: 
forming on a front surface (Fig 1: top surface) of a silicon carbide semiconductor substrate 1 of a first conductivity type (Fig 1: N-type), a first semiconductor layer 2 of the first conductivity type having an impurity concentration (Fig 1: N-) lower than [0026] an impurity concentration of the silicon carbide semiconductor substrate (Fig 1: N+); 
selectively forming a base region 10/11 of a second conductivity type (Fig 1: P-type) in the first semiconductor layer (Fig 1); 
forming a second semiconductor layer 4 of the second conductivity type on a surface of a first side of the first semiconductor layer opposite to a second side of the first semiconductor layer facing the silicon carbide semiconductor substrate (Fig 1); 
selectively forming a first semiconductor region 5 of the first conductivity type in a surface layer of the second semiconductor layer (Fig 1); 

reaching the first semiconductor layer (Fig 1); 
forming a plurality of gate electrodes 9, each of which is formed in a corresponding one of the trenches via a gate insulating film 8 (Fig 1); 
forming an interlayer insulating film 13 on the gate electrodes (Fig 1); 
forming a first electrode 12 in contact with the second semiconductor layer and the first semiconductor region (Fig 1: 12 is in contact with 5 and 6 of the 4/6); and 
forming a second electrode 14 on a rear surface of the silicon carbide semiconductor substrate opposite to the front surface (Fig 1), 
wherein forming the base region includes implanting an impurity of the second conductivity type that relative to a perpendicular to the front surface of the silicon carbide semiconductor substrate (Fig 4C, [0057]).
But Suzuki does not explicitly disclose that the limitation, in a range of the three degrees to seven degrees to form the base region. 
However, Fujiwara discloses in a range of the three degrees to seven degrees to form the base region ([0046]/[0091]:  “more than 2 degrees and less than 8 degrees” and further Fig 13 shows 1 degree increment. Thus, Fujiwara discloses a range of 3 to 7 degrees of angle. See also Fig 8 and [0078]). 
The references, Suzuki and Fujiwara may be used to show obviousness because they are analogous art, which is directed to the method of forming a SiC based trench gate MOSFET device with implantation doping and one of ordinary skill in the art would 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Suzuki’s method to have the Fujiwara’s angled ion implantation method for the purpose of suppressing an occurrence of channeling during implanting boron [0046].

Regarding claim 4. Suzuki in view of Fujiwara discloses The method according to claim 1, Suzuki discloses wherein forming the base region includes forming the base region in a stripe-shape [0011] by implanting the impurity of the second conductivity type. And Fujiwara discloses from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of the three degrees to seven degrees in a longitudinal direction of the base region (Fig 8/Fig 13, [0045]/[0046]/[0091]). 

Regarding claim 5. Suzuki in view of Fujiwara discloses The method according to claim 1, Suzuki discloses wherein forming the plurality of trenches includes forming each of the plurality of trenches to extend in a longitudinal direction thereof, to form a shape of a stripe [0011], and forming the base region includes forming the base region by implanting the impurity of the second conductivity type in the longitudinal direction of the plurality of trenches (Fig 1). And Fujiwara discloses the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of the three degrees to seven degrees (Fig 8/Fig 13, [0045]/[0046]/[0091]). 

Regarding claim 9. Suzuki in view of Fujiwara discloses The method according to claim 1, Suzuki discloses wherein the base region is formed by a first base region 11 formed between two adjacent trenches of the plurality of trenches (Fig 1), and a second base region 10  formed at a bottom of a corresponding one of the plurality of trenches (Fig 1). 

Regarding claim 10. Suzuki in view of Fujiwara discloses The method according to claim 1, Suzuki discloses further comprising selectively forming a second semiconductor region 6 of the second conductivity type in contact with the first semiconductor region in the surface layer of the second semiconductor layer by implanting an impurity of the second conductivity type (Fig 1). Fujiwara discloses an angle that relative to the perpendicular to the silicon carbide semiconductor substrate, is in a range of the three degrees to seven degrees (Fig 8/Fig 13, [0045]/[0046]/[0091]), 
Suzuki discloses wherein forming the second semiconductor layer includes implanting an impurity of the second conductivity type into the second semiconductor layer (Fig 1). And Fujiwara discloses from an angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of the three degrees to seven degrees (Fig 8/Fig 13, [0045]/[0046]/[0091]), and 
Suzuki discloses forming the first semiconductor region includes forming the first semiconductor region by implanting an impurity of the first conductivity type (Fig 1). And Fujiwara discloses an angle that relative to the perpendicular to the silicon carbide 

Regarding claim 11. Suzuki in view of Fujiwara discloses The method according to claim 1, Suzuki discloses wherein an oxide film mask is used in implanting an impurity of the first conductivity type [0065] and an impurity of the second conductivity type [0057]. 

Regarding claim 12. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein the impurity of the second conductivity type is aluminum [0070].

Claims 2, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160247910) in view of Fujiwara (US 20130105889), and further in view of Nishihara (US 20200118854).

Regarding claim 2. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein forming the base region 46 includes forming the base region by implanting the impurity of the second conductivity type (Fig 6: p-type) from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of three degrees to seven degrees in a direction of the silicon carbide semiconductor substrate (Fig 8/Fig 13, [0045]/[0046]/[0091]).

However, Fujiwara discloses 4H-SiC substrate. And a 4H-SiC single crystal substrate having an off-angle of 4 degrees. For example, Nishihara discloses the claimed typical single crystal substrate having an off-angle. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki in view of Fujiwara’s method of forming SiC based device structure with the claimed off angle substrate as disclosed in the Nishihara for the purpose of providing enhanced channel mobility with high quality epitaxial structure. 

Regarding claim 3. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein forming the base region 46 includes forming the base region by implanting the impurity of the second conductivity type (Fig 6: p-type) from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of seven degrees to eleven degrees in a direction different from a direction of the silicon carbide semiconductor substrate (Fig 8/Fig 13, [0045]/[0046]/[0091]).
But Suzuki in view of Fujiwara does not explicitly disclose off angle of the silicon carbide semiconductor substrate.
However, Fujiwara discloses 4H-SiC substrate. And a 4H-SiC single crystal substrate having an off-angle of 4 degrees. For example, Nishihara discloses the claimed typical single crystal substrate having an off-angle. 


Regarding claim 6. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein the second semiconductor layer includes an a-plane and an m-plane, forming the plurality of trenches includes forming each of the plurality of trenches to have a sidewall on the m-plane of the second semiconductor layer (Fujiwara discloses ion implanted on (0001) surface of SiC vertical trench-gate MOSFET [0075]. Thus, the second semiconductor layer 44 formed on (0001) face of SiC essentially includes a-plane and an m-plane1, Furthermore, one of the sidewalls of the trenches 20 formed on (0001) surface of SiC essentially have m-plane1), and 
Fujiwara discloses forming the base region 46 includes forming the base region by implanting the impurity of the second conductivity type (Fig 1/Fig 5) from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of three degrees to seven degrees in a direction of the silicon carbide semiconductor substrate (Fig 8/Fig 13, [0045]/[0046]/[0091]).
But Suzuki in view of Fujiwara does not explicitly disclose off angle of the silicon carbide semiconductor substrate.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki in view of Fujiwara’s method of forming SiC based device structure with the claimed off angle substrate as disclosed in the Nishihara for the purpose of providing enhanced channel mobility with high quality epitaxial structure. 

Regarding claim 7. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein the second semiconductor layer includes an a-plane and an m-plane, forming the plurality of trenches includes forming each of the plurality of trenches to have a sidewall on the a-plane of the second semiconductor layer (Fujiwara discloses ion implanted on (0001) surface of SiC vertical trench-gate MOSFET [0075]. Thus, the second semiconductor layer 44 formed on (0001) face of SiC essentially includes a-plane and an m-plane1, Furthermore, one of the sidewalls of the trenches 20 formed on (0001) surface of SiC essentially have a-plane1), and 
Fujiwara discloses forming the base region 46 includes forming the base region by implanting the impurity of the second conductivity type (Fig 1/Fig 5) from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate, is in a range of seven degrees to eleven degrees in a direction different from the silicon carbide semiconductor substrate (Fig 8/Fig 13, [0045]/[0046]/[0091]).

However, Fujiwara discloses 4H-SiC substrate. And a 4H-SiC single crystal substrate having an off-angle of 4 degrees. For example, Nishihara discloses the claimed typical single crystal substrate having an off-angle. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki in view of Fujiwara’s method of forming SiC based device structure with the claimed off angle substrate as disclosed in the Nishihara for the purpose of providing enhanced channel mobility with high quality epitaxial structure. 

Regarding claim 8. Suzuki in view of Fujiwara discloses The method according to claim 1, Fujiwara discloses wherein forming the plurality of trenches 20 includes forming the plurality of trenches to have a polygonal cell shape (typical shape of vertical trench on (0001) surface of the 4H-SiC has polygonal cell shape2, Thus, Fujiwara’s the plurality of trenches essentially have the claimed polygonal cell shape), and 
forming the base region 46 includes forming the base region by implanting the impurity of the second conductivity type from the angle that relative to the perpendicular to the front surface of the silicon carbide semiconductor substrate (Fig 1/Fig 5), is in a range of seven degrees to eleven degrees in a direction different from the silicon carbide semiconductor substrate (Fig 8/Fig 13, [0045]/[0046]/[0091]).

However, Fujiwara discloses 4H-SiC substrate. And a 4H-SiC single crystal substrate having an off-angle of 4 degrees. For example, Nishihara discloses the claimed typical single crystal substrate having an off-angle. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Suzuki in view of Fujiwara’s method of forming SiC based device structure with the claimed off angle substrate as disclosed in the Nishihara for the purpose of providing enhanced channel mobility with high quality epitaxial structure. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160247910) in view of Fujiwara (US 20130105889), and further in view of Applicant's Admitted Prior Art (AAPA).

Regarding claim 13. Suzuki in view of Fujiwara discloses The method according to claim 1 except wherein the off angle of the silicon carbide semiconductor substrate is four degrees±0.5 degrees.
However, Fig 27 of AAPA discloses the off angle of the silicon carbide semiconductor substrate is four degrees±0.5 degrees.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Suzuki in view of Fujiwara’s method to have the AAPA’s tilted substrate for the purpose of providing high quality .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Yano (US 20130285069)
        2 See the paragraph of [0121] of Hatayama (US 20140203300).